     .!


..
                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

          TIMOTHY DAVID PARR,
          JOHN MICHAELS,
               Plaintiffs,

                 v.                                             CIVIL ACTION N0.19-CV-1932

          GEORGE KYRIAKODIS, et al.,
              Defendants.

                                                            ORDER

                 AND NOW, this 2!51 day of June, 2018, upon consideration of Plaintiffs Timothy David

          Parr's motion to proceed in forma pauperis (ECF No. 1) and the prose Complaint filed by Mr.

          Parr and Plaintiff John Michaels (ECF No. 2), it is ORDERED that:

                 1.      Mr. Parr's Motion for Leave to Proceed In Forma Pauperis is GRANTED.

                 2.      Mr. Parr's claims are DISMISSED without prejudice pursuant to 28 U.S.C. §

          1915(e)(2)(B)(ii) for failure to state a claim.

                 3.       Mr. Parr is given thirty (30) days to file an amended complaint in the event he can

          allege additional facts to state plausible claims. Any amended complaint shall (1) identify all

          defendants in the caption of the amended complaint in addition to identifying them in the body of

          the amended complaint, (2) state the basis for Mr. Parr's claims against each defendant, (3) and

          bear the title "Amended Complaint" and "Civil Action Number 19-1932." If Mr. Parr files an

          amended complaint, his amended complaint must be a complete document that includes all of the

          bases for all of his claims if he seeks to proceed on those claims. Claims are not included in the

          amended complaint will not be considered part of this case.          When drafting his amended

          complaint, Mr. Parr should be mindful of the Court's reasons for dismissing his claims as
·'


     explained in the Court's Memorandum. Upon the filing of an amended complaint, the Clerk

     shall not make service until so ORDERED by the Court.

            4.      If Mr. Parr does not file an amended complaint the Court may dismiss this action

     without further notice for failure to prosecute.

            5.      Mr. Michaels's claims are DISMISSED without prejudice for failure to

     prosecute.




                                                    BY THE COURT:
